             Case 20-10755-BLS   Doc 284-2   Filed 06/02/20   Page 1 of 20




                                     Exhibit A

                                 (Ward Declaration)




73469099.1
                  Case 20-10755-BLS           Doc 284-2        Filed 06/02/20         Page 2 of 20




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



    In re:                                                  Chapter 11

    RAVN AIR GROUP, INC., et al.,1                          Case No. 20-10755 (BLS)

             Debtors.                                       (Jointly Administered)



         DECLARATION OF CHRISTOPHER A. WARD, ESQ. IN SUPPORT OF
     APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
    FOR AN ORDER UNDER BANKRUPTCY CODE SECTIONS 328(a) AND 1103(a) AND
      BANKRUPTCY RULES 2014(a) AND 2016(b) APPROVING THE EMPLOYMENT
    AND RETENTION OF POLSINELLI PC NUNC PRO TUNC TO APRIL 28, 2020 AS CO-
       COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

             Christopher A. Ward, Esq., a shareholder of Polsinelli PC makes this Declaration under

28 U.S.C. § 1746 and states:

             1.     I am the Managing Shareholder of the Wilmington, Delaware office of Polsinelli

PC (“Polsinelli”), which maintains offices for the practice of law at 222 Delaware Avenue, Suite

1101, Wilmington, Delaware 19801, among numerous other locations throughout the United

States. I am an attorney-at-law, duly admitted and in good standing to practice in the State of

Delaware, the United States District Court for the District of Delaware, and the United States

Court of Appeals for the Third Circuit.

             2.     Polsinelli is an AmLaw 100 national full-service law firm with approximately 900

lawyers and 22 offices that is a recognized leader in the areas of financial services (including all


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957),
Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Services, Inc. (8091), and
Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.



73469099.1
              Case 20-10755-BLS        Doc 284-2      Filed 06/02/20     Page 3 of 20




aspects of debt from origination through enforcement and bankruptcy), health care, real estate,

litigation, and business. Polsinelli has approximately 40 lawyers dedicated to its national

bankruptcy and restructuring, as well as financial services litigation, practices and is consistently

recognized by Chambers USA.

         3.    Polsinelli has extensive experience in numerous other chapter 11 bankruptcy

cases including, inter alia, recent engagements as: co-counsel to the Official Committee of

Unsecured Creditors of EP Energy Corporation; lead counsel to the Official Committee of

Unsecured Creditors of L.K. Bennett U.S.A., Inc.; lead counsel to Official Committee of

Unsecured Creditors of Cherry Bros., LLC d/b/a Cherrydale Farms, et al.; Delaware bankruptcy

counsel and conflicts counsel to the Official Committee of Vestis Retail Group, LLC and eight of

its subsidiaries and affiliated debtors; Delaware bankruptcy counsel and conflicts counsel to the

Official Committee of Golfsmith International Holdings, Inc. and its debtor affiliates; Delaware

bankruptcy counsel and conflicts counsel to the Official Committee of TCEH Unsecured

Creditors of Energy Future Competitive Holdings Company LLC, Texas Competitive Electric

Holdings Company LLC, and their direct and indirect subsidiaries; Delaware bankruptcy counsel

and conflicts counsel to the Official Committee of Unsecured Creditors of VGR Liquidating,

LLC and its affiliated Debtors; Delaware bankruptcy counsel and conflicts counsel to the

Official Committee of Unsecured Creditors of Santa Fe Gold Corporation; Delaware bankruptcy

counsel and conflicts counsel to the Official Committee of Allied Nevada Gold Corp.; Co-

counsel to Official Committee of Student Creditors in Corinthian Colleges; lead Counsel to

Official Committee of Unsecured Creditors of H. Krevit Company, Inc., et al.; lead Counsel to

Official Committee of Unsecured Creditors of Osage Exploration and Development, Inc.;

Delaware bankruptcy counsel to the Official Committee of Unsecured Creditors of The Standard



                                                 2
73469099.1
                 Case 20-10755-BLS             Doc 284-2         Filed 06/02/20        Page 4 of 20




Register Company; Delaware Bankruptcy Counsel to Official Committee of Unsecured Creditors

of Saab Cars North America; Delaware bankruptcy counsel to Official Committee of Unsecured

Creditors of Simplexity, LLC; lead counsel to Official Committee of Unsecured Creditors of

Open Range Communications, Inc.; lead counsel to Official Committee of Unsecured Creditors

of Ultimate Escapes, LLC; and lead counsel to Official Committee of Unsecured Creditors of

Crossroads Wireless, among many other engagements.

           4.       I submit this declaration (the “Declaration”)2 for the application (the

“Application”) of the Official Committee of Unsecured Creditors (the “Creditors’

Committee”) appointed on April 20, 2020, in the above-captioned chapter 11 cases of Ravn Air

Group, Inc. and its affiliates, the debtors in possession (collectively, the “Debtors”), for an order

approving the retention of Polsinelli as co-counsel to the Creditors’ Committee nunc pro tunc to

April 28, 2020, and to provide the disclosures required under section 1103 of Title 11 of the

United States Code (the “Bankruptcy Code”), Rules 2014(a) and 2016(b) of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 2014-1 of the Local Rules

of Bankruptcy Practice and Procedure for the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”).

           5.       I incorporate by reference the Application as if it were set forth in full herein.

           6.       Unless otherwise stated in this Declaration, I have personal knowledge of the

facts hereinafter set forth. If any information disclosed requires amendment or modification upon

Polsinelli’s completion of further analysis or as additional creditor information becomes

available to Polsinelli, a supplemental declaration will be submitted to this Court.




2
    All terms not otherwise defined herein shall have the meanings ascribed to such terms in the Application.


                                                            3
73469099.1
              Case 20-10755-BLS        Doc 284-2      Filed 06/02/20     Page 5 of 20




         7.    In connection with the proposed retention by the Creditors’ Committee in the

Cases, Polsinelli reviewed the bankruptcy petitions, the list of top unsecured creditors, the list of

secured creditors, and other interested parties with the information available through Polsinelli’s

client database. A list of the entities searched is attached hereto as Exhibit 1. Polsinelli has, and

is continuing to, examine its client database to determine whether it had or has any connections

with the aforementioned parties-in-interest.

         8.    Except as set forth on Exhibit 2, where I have been able to ascertain, neither I, nor

Polsinelli, nor does any shareholder, counsel, of counsel, senior partner, or associate of

Polsinelli, represent any other party-in-interest in these Cases, or their attorneys or accountants.

Further, except as disclosed on Exhibit 2, Polsinelli has no connection (as such term is used in

§ 101(14) of the Bankruptcy Code and Bankruptcy Rule 2014(a)) with the Debtors, their

creditors, any other party-in-interest, the Debtors’ current respective attorneys or professionals,

the United States Trustee, or any person employed in the Office of the United States Trustee, nor

does Polsinelli hold any adverse interest or represent any entity having an adverse interest with

the Cases.

         9.    To the extent set forth on the Disclosures attached hereto, I, Polsinelli, and certain

of its shareholders, counsel, of counsel, senior partners, and associates may represent, or may

have previously represented, and may represent, persons, entities, and their affiliates that are

claimants, interest holders, other parties-in-interest, or professionals of the Debtors (and other

professionals to be retained in the Cases) in matters totally unrelated to the Debtors or the Cases.

Attached hereto as Exhibit 2 is a list of parties-in-interest that Polsinelli has represented in the

past, represents, or may continue to represent in matters wholly unrelated to the Cases.




                                                 4
73469099.1
                Case 20-10755-BLS         Doc 284-2      Filed 06/02/20      Page 6 of 20




         10.      Further, as set forth on Exhibit 2, Polsinelli represents Keybank National

Association, a secured creditor of the Debtors, on matters unrelated to the Chapter 11 Cases. In

the last year, more than 1% of Polsinelli’s annual revenue came from the representation of

Keybank National Association in wholly unrelated matters. None of the Polsinelli attorneys who

are representing the Creditors’ Committee in these Chapter 11 Cases will work on Keybank

National Association matters relating to these Chapter 11 Cases or these Debtors.

         11.      Additionally, as set forth on Exhibit 2, Polsinelli represented the First National

Bank of Alaska in connection with its role as one of the Debtors’ depository banks. None of the

Polsinelli attorneys who are representing the Creditors’ Committee in these Chapter 11 Cases

will work on First National Bank of Alaska matters relating to these Chapter 11 Cases or these

Debtors.

         12.      Polsinelli is a “disinterested person” as that term is defined in § 101(14) of the

Bankruptcy Code in that Polsinelli, its shareholders, counsel, and associates:

               a. are not creditors, equity security holders, or insiders;

               b. are not and were not, within two (2) years before the date of the filing of the

                  petitions, directors, officers, or employees of the Debtor; and

               c. do not have interests materially adverse to the interests of the estates or of any

                  class of creditors or equity security holders, by reason of any direct or indirect

                  relationship to, connection with, or interest in, the Debtor, or for any other reason.

11 U.S.C. § 101(14).

         13.      By the foregoing, Polsinelli is eligible for employment and retention by the

Creditors’ Committee under the Bankruptcy Code and the Bankruptcy Rules.




                                                     5
73469099.1
               Case 20-10755-BLS       Doc 284-2     Filed 06/02/20     Page 7 of 20




         14.    In conjunction with lead counsel, Brown Rudnick LLP (“Brown Rudnick”), and

in order to avoid duplication of services rendered, the professional services that Polsinelli has

rendered and may have to render for the Creditors’ Committee include, without limitation:

                (a)     in conjunction with Brown Rudnick, providing legal advice regarding the

powers and duties available to the Creditors’ Committee, an official committee appointed under

section 1102 of the Bankruptcy Code;

                (b)     assisting Brown Rudnick in the investigation of the acts, conduct, assets,

liabilities and financial condition of the Debtors, the operation of the Debtors’ business, and any

other matter relevant to the Cases or to the development of a plan or plans of reorganization or

liquidation;

                (c)     assisting Brown Rudnick in preparing on behalf of the Creditors’

Committee necessary applications, motions, complaints, answers, orders, agreements and other

legal papers;

                (d)     reviewing, analyzing and assisting Brown Rudnick in responding to all

pleadings filed by the Debtors or other parties-in-interest and appearing in Court to present

necessary motions, applications and pleadings and to otherwise protect the interest of the

Creditors’ Committee;

                (e)     assisting and supporting lien review and analysis;

                (f)     consulting with the Debtors and their professionals, other parties-in-

interest and their professionals, and the United States Trustee concerning the administration of

the Debtors’ estates;

                (g)     representing the Creditors’ Committee in hearings and other judicial

proceedings;



                                                 6
73469099.1
               Case 20-10755-BLS       Doc 284-2      Filed 06/02/20      Page 8 of 20




                (h)    advising the Creditors’ Committee on practice and procedure in the Court

and regarding the Local Rules and local practice; and

                (i)    performing all other legal services for the Creditors’ Committee with the

Cases.

         15.    Polsinelli has advised the Creditors’ Committee that Polsinelli’s hourly rates for

professionals that will be primarily responsible for this matter range from $380-$1,050 per hour

for shareholders, from $290-$560 per hour for non-shareholder attorneys (including associates

and counsel), and from $165-$375 per hour for paraprofessionals. All rates are commensurate

with the hourly rates charged by Polsinelli to other similarly situated clients and on similar

matters. These hourly rates are subject to periodic adjustment to reflect economic and other

conditions.

         16.    These rates are set at a level designed to compensate Polsinelli fairly for the work

of its attorneys and paralegals, and to cover fixed and routine overhead expenses.

         17.    It is Polsinelli’s policy to charge its clients in all areas of practice for all other

expenses incurred in connection with the client’s case. The expenses charged to clients include,

among other things, telephone and telecopier charges, printing and scanning charges, toll

charges, mail and express mail charges, special or hand delivery charges, document processing,

photocopying charges, travel expenses, expenses for “working meals,” computerized research,

and transcription costs, and non-ordinary overhead expenses such as overtime for secretarial

personnel and other staff. Polsinelli will charge for these expenses in a manner and at rates

consistent with charges made generally to the firm’s other clients and with the Local Rules.

         18.    No promises have been received by Polsinelli or by any shareholder, counsel, of

counsel, or associate thereof on payment or compensation for the Cases other than under the



                                                  7
73469099.1
                Case 20-10755-BLS        Doc 284-2     Filed 06/02/20      Page 9 of 20




Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. Polsinelli has no agreement with

any other entity to share with such entity any compensation received by Polsinelli for the Cases,

other than with the shareholders, counsel, and associates of Polsinelli.

         19.      While Polsinelli has taken reasonable steps to ascertain whether past and current

clients are creditors of the Debtors, affiliated with the Debtors, or are otherwise parties-in-

interest, Polsinelli’s analysis is ongoing. Polsinelli will supplement this Declaration as necessary.

         20.      The Office of the United States Trustee has adopted Guidelines for Reviewing

Applications for Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by

Attorneys in Larger Chapter 11 Cases (the “UST Guidelines”). The UST Guidelines apply to the

U.S. Trustee’s review of applications for compensation filed by attorneys in larger chapter 11

cases and are intended as an update to the original guidelines adopted in 1996.

         21.      Polsinelli responds to the following questions in the UST Guidelines in

compliance with paragraph D, section 1 as follows:

               a. Question: Did you agree to any variations from, or alternatives to, your standard

                  or customary billing arrangements for this engagement? Response: Polsinelli has

                  not agreed to any variation from its customary billing arrangements.

               b. Question: Do any of the professionals included in this engagement vary their rate

                  based on the geographic location of the bankruptcy case? Response: Polsinelli’s

                  professionals included in this engagement have not varied their rate based on the

                  geographic location of the Cases.

               c. Question: If you represented the client in the 12 months prepetition, disclose your

                  billing rates and material financial terms for the prepetition engagement,

                  including any adjustments during the 12 months prepetition. If your billing rates



                                                   8
73469099.1
               Case 20-10755-BLS        Doc 284-2      Filed 06/02/20   Page 10 of 20




                  and material financial terms have changed postpetition, explain the difference and

                  the reasons for the difference. Response: Polsinelli did not represent the

                  Creditors’ Committee prior to the Petition Date.

               d. Question: Has your client approved your prospective budget and staffing plan,

                  and, if so, for what budget period? Response: Polsinelli is developing a full

                  prospective budget and staffing plan for the Cases and intends to share them with

                  the Creditors’ Committee for approval shortly.

         22.      By the foregoing, I believe Polsinelli is eligible for employment and retention by

the Creditors’ Committee as co-counsel under sections 328 and 1103 of the Bankruptcy Code

and the Bankruptcy Rules.

         I certify under penalty of perjury under the laws of the United States that, to the best of

my knowledge and after reasonable inquiry, the foregoing is true and correct.

Dated: June 2, 2020

                                               /s/ Christopher A. Ward
                                               Christopher A. Ward (Del. Bar No. 3877)




                                                   9
73469099.1
             Case 20-10755-BLS   Doc 284-2      Filed 06/02/20   Page 11 of 20




                                      EXHIBIT 1

                                 List of Searched Parties




                                           10
73469099.1
           Case 20-10755-BLS        Doc 284-2   Filed 06/02/20   Page 12 of 20
Ravn Air Group – Conflicts Checklist


Debtors                                         Bankruptcy Judges and Applicable Staff
Ravn Air Group, Inc. (3047) (DE)                of District of Delaware
Ravn Air Group Holdings, LLC (5356) (DE)        Chief Judge Christopher S. Sontchi
JJM, Inc. (4858) (AK)                           Judge Ashely M. Chan
HoTH, Inc. (9957) (AK)                          Judge Brendan L. Shannon
Peninsula Aviation Services, Inc. (6859)            Jill Walker (Judicial Assistant)
(DE)                                                Rachel Bello (Courtroom
Corvus Airlines, Inc. (7666) (WA)                     Deputy/Scheduling)
Frontier Flying Service, Inc. (8091) (AK)       Judge John T. Dorsey
Hageland Aviation Services, Inc. (2754)         Judge Karen B. Owens
(AK)                                            Judge Laurie Selber Silverstein
                                                Judge Mary F. Walrath
                                                Una O’Boyle (Clerk of the Court)
Debtors’ Trade Names and Aliases (up to
8 years) (a/k/a, f/k/a, d/b/a)
Era Aviation, Inc.                              Office of the United States Trustee for
PenAir                                          Region 3, Wilmington, Delaware office
Ravn Air Alaska                                 Andrew R. Vara (UST)
Ravn Air Connect                                Benjamin Hackman
                                                Christine Green
                                                David Buchbinder
Debtors’ Professionals (law firms,              David Villagrana
accountants and other professionals)            Diane Giordano
Blank Rome LLP                                  Dion Wynn
Conway Mackenzie Inc.                           Edith A. Serrano
Keller & Benvenutti LLP                         Hannah M. McCollum
Keller Benvenutti Kim LLP                       Holly Dice
Stretto                                         James R. O'Malley
                                                Jane Leamy
                                                Jeffrey Heck
Affiliates and Subsidiaries                     Juliet Sarkessian
Frontier Alaska Aviation Trust                  Karen Starr
JFL - Rag Holdings, LLC                         Lauren Attix
JFL - Rag Partners, LLC                         Linda Casey
JFL AIV Investors III – (NUS), LP               Linda Richenderfer
JFL AIV Investors III – (US), LP                Michael Panacio
W Capital Partners III, LP                      Ramona Vinson
W Capital RAG Holdings, LLC                     Richard Schepacarter
                                                Robert Agarwal
                                                Rosa Sierra
Banks                                           Shakima L. Dortch
First National Bank of Alaska                   T. Patrick Tinker (AUST)
US Bank                                         Timothy J. Fox, Jr.
Wells Fargo Bank
          Case 20-10755-BLS       Doc 284-2    Filed 06/02/20   Page 13 of 20




Current and Former Officers and                Keybank National Association (Ohio)
Directors                                      Lincoln Investment Solutions, Inc
Bill Hoermle                                   Los Angeles County Employees Retirement
Bob Hajdukovich                                Association
C. Alexander Harman                            Metropolitan Commercial Bank
Caroline R. Bibb                               Metropolitan Commercial Bank
David L. Rattner                               Mt Whitney Securities, L.L.C.
George Nichols                                 National Electrical Benefit Fund
James D. Decker                                Nationwide Children’s Hospital
John Mannion                                   Newstar Commercial Loan Funding 2016-1
Richard Nevins                                 LLC
Stephen L. Brooks                              Siemens Financial Services, Inc
Stephen Wertheimer                             Siemens Financial Services, Inc
T. Michael Dyer                                State--Boston Retirement System
William J. Hanenberg                           TCOF I, LLC
                                               Teachers Insurance and Annuity Association
                                               of America
Lenders and Administrative Agents              Telos Asset Management LLC
1199seiu Health Care Employees Pension         Telos CLO 2014-5, Ltd
Fund                                           Telos CLO 2014-6, Ltd.
Argonaut Insurance Company                     TIAA-CREF FSB
Banca Monte Dei Paschi Di Siena S.P.A.         TIAA-CREF Trust Company, FSB
Banca Monte Dei Paschi Di Siena S.P.A.
(H.O.)
BC Partners Advisors LP                        Counsel to Lenders
BNP Bank                                       Winston & Strawn LLP
BNP Paribas                                    Paul Hastings LLP
BNP Paribas Grand Cayman
BNP Paribas Grand Cayman - Loan Trading
Churchill Asset Management LLC                 Contract Counterparties and Lessors
CIT Finance LLC                                AvMax Aircraft Leasing
CIT Finance LLC                                Blackbird, LLC
Corvid Peak Capital Management, LLC            Connor & Winters, LLP
Crescent Capital Group LP                      JAH2-CAE510132, LLC
Crescent Capital High Income Fund B L.P.       JAH2 US Aircraft Holdings, LLC
Crescent Capital High Income Fund L.P.         JAH2015AN680PA, LLC
First Eagle Private Credit, LLC (FKA           JAH2015AN681PA, LLC
Newstar Financial, Inc.)                       JAH2015AN682PA, LLC
Gim, L.P. (F.K.A. HPS - GIM, L.P.)             JAH32000-009, LLC
Great Lakes KCAP F3C Senior, LLC               MG Alaska Leasing Limited
Great Lakes Portman Ridge Funding LLC          Montrose Global, LLP
GSO Capital Partners LP                        N755RV, LLC
GSO Diamond Portfolio Borrower LLC             Paragon Properties, Inc.
HPS Investment Partners, LLC (F.K.A            PenAir Realty Holdings, LLC
Highbridge Principal Strategies, LLC)          Pratt & Whitney Canada Corp
Keybank National Association                   Rolls-Royce Corporation




                                           2
           Case 20-10755-BLS       Doc 284-2      Filed 06/02/20   Page 14 of 20




UMB Banks, N.A.                                   City of Dillingham
Wells Fargo Trust Company, N.A.                   City of Galena
                                                  City of Nome
                                                  City of Sand Point
Insurance                                         City of St. Mary’s
Arthur J. Gallagher Risk Management               City of Unalaska
Services, Inc.                                    Colorado Department of Labor and
International Catastrophe Insurance               Employment
Managers, LLC                                     Department of Labor Relations
Lifewise Assurance Company                        Fairbanks North Star Borough
Lloyd’s Syndicate 609 Atrium Underwriters         IRS
Limited                                           Kenai Peninsula Borough
New Hampshire Insurance Company                   Kodiak Borough
Premera Blue Cross                                Maine Department of Labor
QBE Specialty Insurance Company                   Matanuska-Susitna Borough
Starr Indemnity & Liability Company               Municipality of Anchorage
Starr Specialty Insurance Company                 North Slope Borough
Starr Surplus Lines Insurance Company             Oregon Employment Department
                                                  Pennsylvania Department of Labor and
                                                  Industry
Litigation Counterparties/Litigation
Pending Lawsuits – includes threatened
litigation                                        Top 30 Largest Unsecured Creditors
(To be Added)                                     Aircraft Propeller Services, LLC
                                                  Airport Enterprises LLC, dba Contract
                                                  Aircraft Technicians
Regulatory and Government (Federal,               AvMax Aviation Services
State and Local)                                  Boeing Distribution, Inc.
Alaska Department of Transportation               Brothers Aviation Maintenance Service, Inc.
Federal Aviation Administration                   Cavok
                                                  Crowley Fuels Alaska
                                                  Eskimos, Inc.
Significant Competitors                           FedEx
Alaska Airlines                                   Flight Safety International
                                                  Fox Rothschild, LLP
Taxing Authorities (Federal, State, and           Frosty Fuels, LLC
Local; trust fund, use property, franchise,       GCI
sales)                                            Global Aviation
Alaska Department of Labor                        InAir Aviation Services
Bristol Bay Borough                               International Aviation Services
Business Licensing and Sales Tax Division         International Business Machines
(Bethel, AK)                                      Corporation
California Employment Development                 Mountain Aerospace, Inc.
Department                                        Napa Auto Parts/ Genuine Parts Company,
California Unemployment Development               Inc.
Department                                        Northern Air Cargo




                                              3
          Case 20-10755-BLS          Doc 284-2   Filed 06/02/20   Page 15 of 20




Oliver Wyman, Inc.                               Kotzebue Electric Association
Pegasus Aviation Services, LLC                   Nome Joint Utility Systems
Petro Star, Inc.                                 TDX North Slope Generating
Pratt & Whitney Canada Leasing
Saab Defense and Security USA, LLC
Sky Service F.B.O., Inc.
SoftwareOne, Inc.
Standard Aero
State of Alaska Department of
Transportation
STS Mod Center
Walker Enterprises


Other Creditors
FlightSafety International Inc.
Genuine Parts Company
Jetstream Aviation Capital LLC
Vector Aerospace Engine Services –
Atlantic, Inc., dba StandardAero
Vector Aerospace USA Inc.


Utility Providers
Alaska Communication System
Arctic Slope Telephone Assoc Coop Inc
AT&T
AT&T Business Service
AVEC
Bonanza Fuel, Inc.
Bush Tell, Inc.
Chugach Electric Association Inc
City of Aniak
City of Galena
City of Galena
City of Kotzebue
City of Saint Mary’s
City of Unalakleet
College Utilities Corporation
Copper Valley Telephone
Dillingham Waste Management LLC
Enstar Natural Gas Company
G&K Inc.
GCI
Homer Electric Association Inc
Johnson Controls Security Solutions




                                             4
             Case 20-10755-BLS   Doc 284-2     Filed 06/02/20   Page 16 of 20




                                      EXHIBIT 2

                                 (Polsinelli Disclosures)




73469099.1
                      Case 20-10755-BLS   Doc 284-2    Filed 06/02/20   Page 17 of 20




 NAME SEARCHED                            CATEGORY OF PARTY      COMMENTS AND STATUS
                                          IN INTEREST

 ALASKA AIRLINES                          COMPETITOR             POLSINELLI CURRENTLY REPRESENTS AFFILIATES OF
                                                                 THIS ENTITY IN MATTERS WHOLLY UNRELATED TO
                                                                 THESE CHAPTER 11 CASES AND THE DEBTORS
 ARTHUR J. GALLAGHER RISK                 INSURANCE              POLSINELLI CURRENTLY REPRESENTS AND HAS IN
 MANAGEMENT SERVICES, INC.                                       THE PAST REPRESENTED THIS ENTITY AND ITS
                                                                 AFFILIATES IN MATTERS WHOLLY UNRELATED TO
                                                                 THESE CHAPTER 11 CASES AND THE DEBTORS
 AT&T BUSINESS SERVICE/AT&T               UTILITY                POLSINELLI CURRENTLY REPRESENTS THIS ENTITY
                                                                 AND AFFILIATES OF THIS ENTITY IN MATTERS
                                                                 WHOLLY UNRELATED TO THESE CHAPTER 11 CASES
                                                                 AND THE DEBTORS
 CIT FINANCE LLC                          LENDER                 POLSINELLI CURRENTLY REPRESENTS AFFILIATES OF
                                                                 THIS ENTITY IN MATTERS WHOLLY UNRELATED TO
                                                                 THESE CHAPTER 11 CASES AND THE DEBTORS
 ESKIMOS, INC.                            TOP 30                 POLSINELLI CURRENTLY REPRESENTS THIS ENTITY IN
                                                                 MATTERS WHOLLY UNRELATED TO THESE CHAPTER
                                                                 11 CASES, BUT HAS IN THE PAST REPRESENTED THIS
                                                                 ENTITY IN THESE CHAPTER 11 CASES. POLSINELLI
                                                                 HAS WITHDRAWN AS COUNSEL TO ESKIMOS, INC. IN
                                                                 THESE CASES.
 FAIRBANKS NORTH STAR BOROUGH             TAXING AUTHORITY       POLSINELLI CURRENTLY REPRESENTS THIS ENTITY IN
                                                                 MATTERS WHOLLY UNRELATED TO THESE CHAPTER
                                                                 11 CASES AND THE DEBTORS
 FIRST EAGLE PRIVATE CREDIT, LLC          LENDER                 POLSINELLI HAS IN THE PAST REPRESENTED
                                                                 POSSIBLE AFFILIATES OF THIS ENTITY IN MATTERS
                                                                 WHOLLY UNRELATED TO THESE CHAPTER 11 CASES
                                                                 AND THE DEBTORS
 FIRST NATIONAL BANK OF ALASKA            BANK                   POLSINELLI CURRENTLY REPRESENTS THIS ENTITY IN
                                                                 THESE CHAPTER 11 CASES
 FLIGHT SAFETY INTERNATIONAL              TOP 30                 POLSINELLI HAS IN THE PAST REPRESENTED THIS
                                                                 ENTITY IN MATTERS WHOLLY UNRELATED TO THESE
                                                                 CHAPTER 11 CASES AND THE DEBTORS
 GCI (GENERAL COMMUNICATIONS INC.)        UTILITY/TOP 30         POLSINELLI CURRENTLY AND HAS IN THE PAST
                                                                 REPRESENTED AFFILIATES IN MATTERS WHOLLY
                                                                 UNRELATED TO THESE CHAPTER 11 CASES AND THE
                                                                 DEBTORS



73469099.1
                     Case 20-10755-BLS   Doc 284-2     Filed 06/02/20   Page 18 of 20




 NAME SEARCHED                           CATEGORY OF PARTY       COMMENTS AND STATUS
                                         IN INTEREST

 GSO CAPITAL PARTNERS LP/ GSO            LENDER                  POLSINELLI CURRENTLY REPRESENTS THIS ENTITY
 DIAMOND PORTFOLIO BORROWER LLC                                  AND/OR AFFILIATES IN MATTERS WHOLLY
                                                                 UNRELATED TO THESE CHAPTER 11 CASES AND THE
                                                                 DEBTORS
 HPS INVESTMENT PARTNERS, LLC            LENDER                  POLSINELLI CURRENTLY REPRESENTS AND HAS IN
                                                                 THE PAST THIS ENTITY AND AFFILIATES IN MATTERS
                                                                 WHOLLY UNRELATED TO THESE CHAPTER 11 CASES
                                                                 AND THE DEBTORS
 INAIR, INC.                             TOP 30                  POLSINELLI HAS IN THE PAST REPRESENTED THIS
                                                                 ENTITY IN MATTERS WHOLLY UNRELATED TO THESE
                                                                 CHAPTER 11 CASES AND THE DEBTORS
 INTERNATIONAL BUSINESS MACHINES         TOP 30                  POLSINELLI CURRENTLY AND HAS IN THE PAST
 CORPORATION                                                     REPRESENTED AFFILIATES IN MATTERS WHOLLY
                                                                 UNRELATED TO THESE CHAPTER 11 CASES AND THE
                                                                 DEBTORS
 INTERNATIONAL CATASTROPHE               INSURANCE               POLSINELLI CURRENTLY REPRESENTS AFFILIATES OF
 INSURANCE MANAGERS, LLC                                         THIS ENTITY IN MATTERS WHOLLY UNRELATED TO
                                                                 THESE CHAPTER 11 CASES AND THE DEBTORS
 JOHNSON CONTROLS SECURITY               UTILITY                 POLSINELLI CURRENTLY REPRESENTS AFFILIATES OF
 SOLUTIONS                                                       THIS ENTITY IN MATTERS WHOLLY UNRELATED TO
                                                                 THESE CHAPTER 11 CASES AND THE DEBTORS
 KEYBANK NATIONAL ASSOCIATION            LENDER                  POLSINELLI CURRENTLY REPRESENTS THIS ENTITY
                                                                 AND AFFILIATES OF THIS ENTITY IN MATTERS
                                                                 WHOLLY UNRELATED TO THESE CHAPTER 11 CASES
                                                                 AND THE DEBTORS
 LLOYD’S SYNDICATE                       INSURANCE               POLSINELLI CURRENTLY REPRESENTS AND HAS IN
                                                                 THE PAST AFFILIATES IN MATTERS WHOLLY
                                                                 UNRELATED TO THESE CHAPTER 11 CASES AND THE
                                                                 DEBTORS
 LOS ANGELES COUNTY EMPLOYEES            LENDER                  POLSINELLI CURRENTLY REPRESENTS THIS ENTITY IN
 RETIREMENT ASSOCIATION                                          MATTERS WHOLLY UNRELATED TO THESE CHAPTER
                                                                 11 CASES AND THE DEBTORS




                                                   2

73469099.1
                           Case 20-10755-BLS   Doc 284-2    Filed 06/02/20   Page 19 of 20




 NAME SEARCHED                                 CATEGORY OF PARTY      COMMENTS AND STATUS
                                               IN INTEREST

 NATIONAL ELECTRICAL BENEFIT FUND              LENDER                 POLSINELLI HAS IN THE PAST REPRESENTED THIS
                                                                      AFFILIATES OF THIS ENTITY IN MATTERS WHOLLY
                                                                      UNRELATED TO THESE CHAPTER 11 CASES AND THE
                                                                      DEBTORS
 NATIONWIDE CHILDREN’S HOSPITAL                LENDER                 POLSINELLI CURRENTLY REPRESENTS AFFILIATES OF
                                                                      THIS ENTITY IN MATTERS WHOLLY UNRELATED TO
                                                                      THESE CHAPTER 11 CASES AND THE DEBTORS
 PETRO STAR INC.                               TOP 30                 POLSINELLI CURRENTLY REPRESENTS THIS ENTITY IN
                                                                      MATTERS WHOLLY UNRELATED TO THESE CHAPTER
                                                                      11 CASES, BUT HAS IN THE PAST REPRESENTED THIS
                                                                      ENTITY IN THESE CHAPTER 11 CASES. POLSINELLI
                                                                      HAS WITHDRAWN AS COUNSEL TO PETRO STAR INC.
                                                                      IN THESE CASES.
 PRATT & WHITNEY CANADA LEASING,               CONTRACT               POLSINELLI CURRENTLY REPRESENTS AFFILIATES OF
 LIMITED PARTNERSHIP                           COUNTERPARY/LESSOR     THIS ENTITY IN MATTERS WHOLLY UNRELATED TO
                                                                      THESE CHAPTER 11 CASES AND THE DEBTORS
 SKY SERVICE F.B.O. INC.                       TOP 30                 POLSINELLI CURRENTLY REPRESENTS AFFILIATES OF
                                                                      THIS ENTITY IN MATTERS WHOLLY UNRELATED TO
                                                                      THESE CHAPTER 11 CASES AND THE DEBTORS
 STATE OF CALIFORNIA EMPLOYMENT                TAXING AUTHORITY       POLSINELLI CURRENTLY AND HAS IN THE PAST
 DEVELOPMENT DEPARTMENT                                               REPRESENTED THE STATE OF CA IN MATTERS
                                                                      WHOLLY UNRELATED TO THESE CHAPTER 11 CASES
                                                                      AND THE DEBTORS
 TELOS CLO 2014-6, LTD.                        LENDER                 POLSINELLI HAS IN THE PAST REPRESENTED
                                                                      POSSIBLE AFFILIATES OF THIS ENTITY IN MATTERS
                                                                      WHOLLY UNRELATED TO THESE CHAPTER 11 CASES
                                                                      AND THE DEBTORS
 TIAA-CREF TRUST COMPANY, FSB/ TIAA-           LENDER                 POLSINELLI CURRENTLY REPRESENTS AFFILIATES OF
 CREF FSB/ TEACHERS INSURANCE AND                                     THIS ENTITY IN MATTERS WHOLLY UNRELATED TO
                                                                      THESE CHAPTER 11 CASES AND THE DEBTORS
 ANNUITY ASSOCIATION OF AMERICA
 UMB BANKS, N.A.                               CONTRACT               POLSINELLI CURRENTLY REPRESENTS THIS ENTITY IN
                                               COUNTERPARTY/LESSOR    MATTERS WHOLLY UNRELATED TO THESE CHAPTER
                                                                      11 CASES AND THE DEBTORS


                                                        3

73469099.1
                     Case 20-10755-BLS   Doc 284-2    Filed 06/02/20   Page 20 of 20




 NAME SEARCHED                           CATEGORY OF PARTY      COMMENTS AND STATUS
                                         IN INTEREST

 US BANK                                 BANK                   POLSINELLI HAS IN THE PAST AND CURRENTLY
                                                                REPRESENTS THIS ENTITY AND ITS AFFILIATES IN
                                                                MATTERS WHOLLY UNRELATED TO THESE CHAPTER
                                                                11 CASES AND THE DEBTORS
 WELLS FARGO TRUST COMPANY, N.A.         CONTRACT               POLSINELLI CURRENTLY AND HAS IN THE PAST
                                         COUNTERPARTY/LESSOR    REPRESENTED AFFILIATES OF THIS ENTITY IN
                                                                MATTERS WHOLLY UNRELATED TO THESE CHAPTER
                                                                11 CASES AND THE DEBTORS




                                                  4

73469099.1
